Election/Restrictions
Claims 14-18 and 20-27 are allowable. The restriction requirement between Species and Sub-species , as set forth in the Office action mailed on 11/16/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/16/2020 is withdrawn.  Claims 23 and 26 , directed to nonelected Species and Sub-species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Michael Marra on 07/16/2021.

The application has been amended as follows: 
Claim 14, line 5: change “above” to --at a top surface of--. 
Claim 15, line 2: replace “between the car base and” with --in a region above the floor and below--. 
Claim 21, line 2: replace “between the car base and” with --in a region above the floor and below--. 
Claim 22, line 2: replace “between the car base and” with --in a region the floor and below--. 
Claim 27, line 8: change “above” to --at a top surface of--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The car of the claimed invention comprises all the limitations of claim 14, specifically, a passenger space having a car base and a car roof, the passenger space having a floor positioned above the car base comprising: a first part of a one pulley located in a region above the floor and below the car roof and a second part of the one pulley is located in the car base that is not taught, suggested, nor obvious over prior arts of record.
EP 1 457 454 to Ach teaches a second part of one pulley located in the car base but does not teach a first part of the one pulley is located in a region above the floor.

US Patent Application Publication No. 2011/0209318 to Fischer teaches a floor above a base and a second part of one pulley located in the car base but does not teach a first part of the one pulley is located in a region above the floor.
DE 20 2016 105 627 to Misselhorn teaches a floor above a base and a second part of one pulley located in the car base but does not teach a first part of the one pulley is located in a region above the floor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654